Citation Nr: 1113089	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision in which the RO granted the Veteran a 50 percent disability for his service-connected PTSD.  The Veteran perfected a timely appeal with respect to that decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for an increased rating for service-connected PTSD, the Board has determined that further development is warranted.  The evidence of record includes a March 2007 letter from the Boston Vet Center.  The letter indicates that the Veteran has been receiving clinical support for his PTSD since October 2006 and has ongoing care.  However, the Veteran's claims file does not contain any treatment records or notes of evaluation from the Boston Vet Center and the most recent VA outpatient treatment records are dated in October 2005.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records from the Boston VA medical center and Boston Vet Center, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

In addition, the March 2007 letter indicates that the Veteran's case is "deserving of review for an increase in disability due for service-connected PTSD."  Given this statement and the fact that the Veteran was last examined by the VA in December 2005 and the fact that there is indication that there are outstanding treatment records for the Veteran's PTSD, the Board has determined that the Veteran should be afforded a VA examination in order to assess the current nature and severity of the Veteran's PTSD.  

The Board notes that the Veteran has filed a claim for a TDIU which was adjudicated by the RO in April 2010.  The Veteran filed a notice of disagreement on June 15, 2010.  However, the Veteran has not been issued a statement of the case (SOC).  As a result, the Board must remand this issue to the RO to furnish an SOC that addresses this discrete issue and to give the Veteran an opportunity to perfect an appeal of the same by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the Boston VA medical center and the Boston Vet Center. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development and associating all responses with the Veteran's claims file, the Veteran should be afforded a VA examination in order to assess the nature and severity of his PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report. 

2.  After undertaking any additional notice and completing all the above development, as well as other development deemed appropriate, the Veteran and his representative should be furnished a Statement of the Case that addresses the issue of entitlement to TDIU.  This discrete issue should be returned to the Board only if the Veteran files a timely substantive appeal.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


